Citation Nr: 1539515	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy, to include on a secondary basis.

2.  Entitlement to service connection for cervical spine disability, to include on a secondary basis.

3.  Entitlement to service connection for bone spurs of the left foot, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Janis Dil, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986 and from November 1986 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.  In October 2011, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing is of record.

The claims were remanded by the Board in September 2012 for additional development and have now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In the September 2012 remand, the Board directed that the Veteran be afforded VA examinations to determine the etiology of his currently diagnosed low back disorder and heel spurs of the left foot, and of any cervical spine disorders that have been present during the period of the claim.  For of the each claimed disorders, the Board directed the examiner to provide an opinion as to whether there is a 50 percent or better probability that the diagnosed disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by his service-connected right knee and right foot disabilities.  The examiner was instructed to assume that the Veteran is a reliable historian for purposes of providing the requested opinions and to provide the rationale for all opinions expressed.  

Although the Veteran was provided VA examinations for his claimed disorders in February 2014, the Board finds the February 2014 examination report does not comply with the September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board additionally finds the February 2014 VA medical opinions to be inadequate for adjudicative purposes.  

In the associated examination report, the February 2014 examiner identified the Veteran's current spine diagnoses as degenerative arthritis of the lumbar spine and of the cervical spine.  The examiner opined that the Veteran's low back and cervical spine "discomfort" was not caused or aggravated by service or the Veteran's service-connected right knee and right foot disabilities.  She based this opinion, in part, on the absence of permanent residuals or a chronic disability shown in the Veteran's service treatment records.  However, the examiner's opinion does not take into account the Veteran's competent statements regarding his continued symptomatology while on active duty following in-service treatment for spine conditions.  Indeed, during the October 2011 hearing, the Veteran testified that after he was diagnosed with a lumbosacral strain and cervical spine strain during service, he continued to experience spine symptomatology while on active duty but did not seek treatment at that time because he learned to manage his pain.  The February 2014 examiner's failure to consider the Veteran's testimony in this regard makes the most recent VA opinion inadequate for adjudication purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).

The Board finds that the February 2014 opinion is further flawed with respect to the low back and cervical spine claims because the examiner failed to provide adequate rationale to support her opinion that the claimed disorders were not caused or aggravated by the Veteran's service-connected right knee and foot disabilities.  

The February 2014 examiner also opined that the Veteran's left heel spur was not caused or aggravated by or a result of his naval service or his service-connected right knee and right foot disabilities.  However, the examiner did not provide adequate rationale to support this opinion, and instead merely stated that there was no medical nexus between the Veteran's in-service treatment for plantar warts and his current left heel spur.  The examiner also failed to discuss or consider the Veteran's assertion of aggravation of his left foot disorder because he favors his left lower extremity due to his service-connected right knee and foot disabilities.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies with the February 2014 VA opinions, coupled with questions regarding the accuracy of the examination findings and the examiner's review of the medical evidence, the Veteran must be afforded new examinations to determine the etiology of disabilities at issue.
    
Accordingly, this case is REMANDED to the RO for the following actions:

1.  Obtain all outstanding VA and private medical records pertinent to the claims on appeal.

2.  Then, afford the Veteran appropriate examinations by a physician with sufficient expertise who has not previously examined the Veteran to determine the etiology of his diagnosed low back disorder, cervical spine disorder, and left foot heel spurs.  All pertinent evidence of record must be made available to and reviewed by the examiner and all indicated studies should be performed.  

Based on the examination findings, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should provide an opinion with respect to the Veteran's diagnosed low back disorder, cervical disorder, and bone spur of the left heel as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's naval service or was caused or permanently worsened by his service-connected right knee and right foot disabilities.

In providing the requested opinions, the examiner must discuss and consider the Veteran's statements regarding his pertinent in-service and post-service symptomatology and assume that the Veteran is a reliable historian.  With regard to his left heel spur, the examiner must consider the Veteran's statements that the disorder is caused or aggravated by his favoring his left lower extremity due to his service-connected right knee and right foot symptomatology.

The examiner must provide the rationale for all opinions expressed or explain why an opinion cannot be provided. 

3.  The RO must ensure that the examination reports are in compliance with the Board's remand directives.  

4.  The RO should also undertake any other development it deems appropriate.

5.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




